Citation Nr: 1207615	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-50 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by persistent non-ulcer dyspepsia, claimed as stomach condition.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran honorably served on active duty from October 1986 to June 1992; his active service from July 1992 to April 1997 was under other than honorable conditions.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision that, in pertinent part, denied service connection for a disability manifested by persistent non-ulcer dyspepsia, claimed as stomach condition; and for a low back disability.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

In September 2011, the Veteran testified during a hearing before the undersigned at the RO.  At the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a disability manifested by persistent non-ulcer dyspepsia had its onset in honorable service.  

2.  The preponderance of the evidence weighs against a finding that a low back disability had its onset during honorable service, or is otherwise related to service.



CONCLUSIONS OF LAW

1.  A disability manifested by persistent non-ulcer dyspepsia was incurred in service.  

2.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a February 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the February 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2011).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


A.  Disability Manifested by Persistent Non-Ulcer Dyspepsia

The Veteran contends that his stomach condition had its onset in honorable service in 1987 or 1988.  He testified that he experienced gurgling in his stomach, vomiting, and unsettleness every day and sought treatment.  He was treated once for an acute viral infection.  He later was diagnosed with gastritis.  The Veteran testified that he continues to experience the same symptoms that he experienced in honorable service.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records include findings of acute gastroenteritis in December 1986 and in August 1987, gastritis in August 1987 and in December 1987, occasional dyspepsia in January 1988, constipation in August 1988, gastritis in February 1989, complaints of stomach problems in May 1989, acute gastroenteritis in January 1990 and in April 1990, dyspepsia in January 1991, viral gastritis in February 1992, and gastritis in June 1992.  The Board finds the Veteran's lay testimony, as corroborated by his service treatment records, to be credible for purposes of establishing an incident in service.  

There is no competent evidence of ulcers in service or within the first post-service year.

During an October 1997 VA examination, the examiner noted the Veteran's medical history of considerable stomach difficulties in honorable service.  The Veteran reported using Mylanta in the past, but not recently; and reported using prescription-strength Zantac intermittently.  On examination, the Veteran's abdomen was flat and non-tender; no organs or masses were palpated.  The diagnosis was history of gastritis with ongoing symptoms.  A gastrointestinal series was pending.

During a May 2007 VA examination, the Veteran reported noticing stomach problems soon after entering honorable service.  He reported episodes of vomiting that left him dehydrated, and required re-hydration in the Emergency Room.  The Veteran reported undergoing studies, and believed that he had an ulcer because he drank a lot of Maalox daily for his stomach condition.  He reported frequent vomiting.  Examination revealed abdominal tenderness.  Results of endoscopy revealed no evidence of persistent H. pylori infection.  A stomach biopsy revealed mild focal chronic inflammation.  There was no objective evidence of active gastritis at that time.  Diagnoses included mild focal chronic inflammation, and gastritis associated with H. pylori infection 1999 status-post treatment.  The examiner opined that the mild focal chronic inflammation was less likely as not caused by active duty, on the basis that an upper gastrointestinal series was normal in 1997; and there was no objective evidence that this condition had its onset during honorable service.

The post-service records also include VA treatment records, reflecting that the Veteran was treated for non-ulcer dyspepsia in May and November 2000; in October 2004; in April 2005; in April 2006; and in February 2009.  The Veteran had given a history of stomach problems in 1987 or 1988 in honorable service, and having recurrent problems since that time.  Here, a continuity of symptomatology of a disability manifested by persistent non-ulcer dyspepsia, both during honorable service and post-service, has been demonstrated.
                         
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
                    
The Board finds the May 2007 examiner's opinion to be persuasive in finding no objective evidence that mild focal chronic inflammation had its onset in honorable service, based primarily on a normal 1997 upper gastrointestinal series.  However, the May 2007 examiner's finding that the Veteran's gastritis is associated with post-service H. pylori infection in 1999 is contradicted by the October 1997 examiner's earlier diagnosis of history of gastritis with ongoing symptoms.  Service treatment records also include findings of gastritis, and the Veteran has claimed a continuity of symptomatology with regard to his stomach problems since honorable service.  The October 1997 examiner's diagnosis of history of gastritis with ongoing symptoms soon after the Veteran's release from active service also is consistent with the complaints and findings of stomach problems during honorable service and post-service.  These earlier symptoms have not been attributed to the H. pylori infection in 1999.  Resolving all doubt in the Veteran's favor, the Board finds that a disability manifested by persistent non-ulcer dyspepsia had its onset in honorable service.  See 38 C.F.R. § 3.102 (2011).  

B.  Low Back Disability

In this case, the Veteran contends that he injured his back while playing basketball in honorable service in August 1990; and that there were other injuries to his back in active service as well.  The Veteran testified that he did not always seek treatment because he did not want to be accused of malingering.  He testified that he also worked as a supply technician in active service, which entailed a lot of lifting and mobility in a warehouse.  He contended that his work contributed to a constant strain of his back.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Service treatment records show a normal spine at the time of the Veteran's enlistment examination in November 1985.  In August 1990, the Veteran presented to the Emergency Room with an injury to his back during a basketball game.  He reported no acute trauma, but reported that his back felt tight after the game.  Examination at that time revealed subjective pain on palpation of the right lower lumbar area.  Range of motion was intact, with some discomfort on extension.  Straight leg raising was negative.  Deep tendon reflexes were equal.  The Veteran was given medication for pain, and was to apply heat and rest.  The assessment was questionable low back syndrome.  The Veteran underwent no further treatment for low back pain during honorable service.  The Board finds the Veteran's lay testimony, as corroborated by his service treatment records, to be credible for purposes of establishing an incident in service.

With regard to the Veteran's period of active service under other than honorable conditions, service treatment records show complaints of low back pain and include assessments of mechanical low back pain.  In May 1993, the Veteran complained of recurrent lower back spasms for the past two-to-three years.  He reported that past episodes occurred about two times per year, and that now episodes had increased to approximately one-to-two episodes in the last four months.  The Veteran denied any history of trauma.  The assessment was lumbosacral muscle spasm.  In January 1995, the Veteran complained of intermittent low back pain and spasms since 1990, and again denied any trauma.  In October 1995, the Veteran reported having low back pain while doing any labor; he reportedly was told by medical officers that his low back pain would continue throughout his life.  Records show that the Veteran was working at that time as a supply technician and in the galley, which involved lifting.  On a "Report of Medical History" completed by the Veteran in December 1995 at the time of his separation examination, the Veteran reported recurrent back pain.  The examiner noted mechanical low back pain.

In general, VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011). While service connection for a disability may not be established based on a period of dishonorable service, the medical evidence from such a period may be relevant in determining whether a disability was manifested to a compensable degree within one year of discharge from an honorable period of service or to establish continuity of symptomatology.  See, e.g., Johnson v. Shinseki, 23 Vet. App. 344, 346-47 (2010).

In this case, X-rays taken of the Veteran's lumbosacral spine in October 1997 were negative. Here, there is no competent evidence of arthritis of the low back in honorable service or within the first post-service year.

The Veteran underwent a VA examination in October 1997.  When asked about his lumbosacral spine, the Veteran could not remember when his back started hurting him, but he did report having muscle spasms in the past in his back.  The Veteran reported that he was sent to a back school and underwent physical therapy in active service.  Regarding current symptoms, the Veteran reported that his back burned and felt like it was being stretched too much.  His back became tire all the time, and not just from heavy lifting.  He reported getting spasms, but denied any history of radicular-type pain or paresthesias in his lower extremities and any history of urinary or fecal incontinence.  On examination, there was no localized tenderness or muscle spasm about the lumbosacral spine.  There was full range of painless motion.  Straight leg raising test and Patrick's test were normal.  The Veteran's reflexes and sensation were intact throughout both lower extremities, with the exception of the third and fourth toes of the right foot.  There was no evidence of any muscle atrophy or weakness in either lower extremity.  The examiner found no objective findings of a low back disability.

During a September 2009 VA examination, the Veteran reported that his back pain started in 1989 while in honorable service.  The Veteran reported that he injured his back during sexual intercourse.  He reportedly went to the Emergency Room for this, although there is no evidence of this in his service treatment records.  The examiner noted that service treatment records indicate a back injury during a basketball game in August 1990, and that the Veteran was treated for muscle spasm and did not have any follow-up for that one visit.  The Veteran also reported that his back pain became progressively worse since active service.  The Veteran reported that he worked in a warehouse for a while, and did a lot of heavy lifting.  He complained of associated stiffness.  The Veteran complained of pain radiating down both legs, which he described as lightning.  Examination revealed some tenderness to palpation of bilateral lumbar paraspinals.  The diagnosis was mechanical low back pain.

Following examination, the examiner opined that it is less likely as not that the Veteran's current low back disability is related to honorable service.  In support of the opinion, the examiner indicated that service treatment records show the Veteran was treated only on one occasion for back pain during honorable service; and that most episodes of low back pain resolve without any long-term sequela.  The examiner also found no evidence to suggest that the back injury sustained in August 1990 was severe enough to result in a long-term back problem.
  
The September 2009 VA examination weighs against a finding that a current low back disability had its onset in honorable service.  Here, the evidence reflects that the Veteran had not sought follow-up treatment for low back pain after the 1990 basketball injury; and that the Veteran had indicated that episodes of muscle spasms occurred approximately twice a year prior to 1993.  The Board finds this evidence to be consistent with the September 2009 examiner's finding that the August 1990 back injury was not severe enough to result in a long-term back problem.  The September 2009 opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the September 2009 opinion is afforded significant probative value.  

The Board recognizes that the Veteran is competent to report the onset of symptoms in honorable active service, and that he experienced intermittent low back problems since honorable active service.  To this extent, his reports are credible and of some probative value.  Ultimately, however, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the nature of the complaints and one-time treatment following injury, as well as results of recent diagnostic studies showing the current nature and severity of his low back disability.   

While the Veteran is competent to testify as to his history of symptomatology, the first assessments of mechanical low back pain were revealed in 1993 during a period of active service under other than honorable conditions.  The Board finds these objective clinical assessments outweigh the Veteran's lay testimony as to the onset of disability.  Consequently, the Board finds that the most probative evidence indicates that the Veteran's current low back disability is not linked to honorable service.  As noted, the September 2009 examiner concluded that the Veteran's current mechanical low back pain was not related to the August 1990 in-service back injury.  There is no medical opinion to the contrary.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  In view of the one incident of treatment in 1990 for back pain following injury during honorable service, lay evidence of only two episodes of muscle spasms yearly from 1990 to 1993, and the adverse medical opinion; these factors weigh against the Veteran's claim.  As the evidence weighs against the claim, service connection for a low back disability is not warranted.


ORDER

Service connection for a disability manifested by persistent non-ulcer dyspepsia is granted.

Service connection for a low back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


